Issue de la conversion de la Garantie d’Approvisionnement attribuée

PA GR A
REPUBLIQUE DEMOCRATIQUE DU CONG:

Ministère de l'Environnement, SOCIETE SODEFOR

Conservation de la Nature et Tourisme Av. Poids Lourds n°2165

Gombe - Kinshasa

Cahier des charges relatif au contrat de concession forestière

Concession forestière
111-

par convention 032/CAB/MIN/AFF-ET/03

Coordonnées du titulaire du contrat de concession forestière :

Nom : Société de développement forestier, SODEFOR

Nom du Gérant concessionnaire : M. José Albano MAIA TRINDADE
Numéro du nouveau registre de commerce : 32414-Kin

Identification nationale : K 25452A

Siège social : Avenue des Poids Lourds n°2165, C/Gombe, Kinshasa
Téléphone : 00 243 81 477 42 50

E-mail : apmt@sodefor.net

Données de base sur la concession :

Référence du titre forestier converti en contrat de concession : Garantie d'Approvisionnement
32/03 attribuée à SODEFOR par la convention n°032/CAB/MIN/AFF-ET/03 du 04/04/2003
portant octroi d’une Garantie d'Approvisionnement en matière ligneuse.

Titre forestier déclaré convertible par notification n°4841/CAB/MIN/ECN-T/15/JEB/2008 du
06/10/2008.

Superficie productive de la concession : dans l'attente de l'approbation du Plan d'Aménagement
fixant la surface utile de la concession (série de production ligneuse), la surface utile retenue
pour le découpage des 4 premières AAC résulte de la pré-stratification établie en 2006 par FRM
et SODEFOR, et validée par le SPIAF en avril 2006. La surface retenue est donc de 104 910
hectares (Annexe 1 du Plan de Gestion).

Localisation administrative de la concession : cette Garantie d’Approvisionnement est située
pour sa plus grandes partie dans :

e Province : Bandundu ;
District : Maï-Ndombe ;
Territoire : Inongo ;

Et pour une petite partie dans :
+ Province : Equateur ;
e District : Equateur ;
° Territoire : Bikoro
Conformément aux dispositions de l'Arrêté ministériel n°028/CAB/ MIN/ECN-T/15/JEB/08 du 07 août
2008 fixant les modèles de contrat de concession d'exploitation des produits forestiers et de cahier
des charges y afférent se trouve en annexe :

0 un Plan de Gestion décrivant les quatre premières assiettes annuelles de coupe, la réalisation
des activités de protection de l'environnement et de la conservation de la biodiversité ainsi que
les investissements et des activités qui seront entreprises pendant les quatre premières années
du contrat de concession correspondant à la préparation du Plan d'Aménagement (2011 -
2014) ;

. la Clause Sociale du contrat de concession forestière signée avec les communautés locales
etou les peuples autochtones et les modalités de réalisation du plan socio-économique, y
compris les infrastructures en leur faveur.

Article 1: Le présent Cahier des Charges a pour objet principal de préciser les obligations spécifiques
incombant au concessionnaire aux termes du contrat de concession forestière. | constitue une
annexe du contrat de concession et à ce titre en fait partie intégrante.

Article 2: La concession forestière est délimitée, conformément aux clauses de l'article 2 du contrat
de concession forestière, de manière visible sur le terrain soit par des plaques métalliques, soit par
des limites naturelles (cours d'eau, routes, etc.) et tout autre repère naturel durable. Pendant toute la
durée de validité du contrat de concession, les délimitations et les marques portées sur les arbres
doivent être entretenues de façon à rester toujours visibles.

Article 3: Le concessionnaire respectera les dispositions du Plan de Gestion, prévu à l'article 10 du
contrat de concession et présenté à l'autorité concédante en annexe du présent Cahier des Charges
durant la période correspondant à la phase de préparation du Plan d'Aménagement. Ce Plan de
Gestion est notifié aux autorités locales et porté à la connaissance des communautés locales et/ou
peuples autochtones par des moyens appropriés.

Article 4: Conformément à l'arrêté ministériel N°036/CAB/MIN/ECN-EF/2006 du 05 octobre 2006
fixant les procédures d'élaboration, d'approbation et de mise en œuvre des plans d'aménagement des
concessions forestières de production des bois d'œuvre, avant le début de tous travaux d'exploitation
dans une nouvelle assiette annuelle de coupe, le concessionnaire est tenu de posséder un Plan
Annuel d'Opérations dûment approuvé par le Gouverneur de Province et dont la validité couvre un
exercice, allant du 1% janvier au 31 décembre d’une même année.

Toute demande de permis de coupe de bois est introduite, en triple exemplaire, auprès de
l'administration provinciale des forêts avant le 1er septembre qui précède l'année de coupe. Elle
comporte en annexe le Plan Annuel d'Opérations forestières approuvé.

Article 5: Il est interdit au concessionnaire d'exploiter les essences forestières qui feraient l'objet
d'une interdiction règlementaire intégrale d’abattage.

Article 6: Le concessionnaire est tenu de garder au sein de son bureau situé sur le territoire de la
concession toute documentation nécessaire à la gestion, à la supervision et au contrôle des
opérations d'exploitation de la concession, notamment :

1. les copies du Plan de Gestion et du Plan d'Aménagement de la concession :

Page 2
2. les documents relatifs à la réalisation des mesures de protection de l'environnement et de la
biodiversité ;

3. les données des inventaires ;

4. les copies des cartes de chaque assiette annuelle de coupe ;

5. le registre dûment paraphé par l'administration chargée des forêts, contenant les données
statistiques relatives à la coupe et au transport des grumes ;

6. les documents relatifs à la réalisation du plan socioéconomique au profit des communautés
locales et/ou peuples autochtones riverains selon le cas y compris les infrastructures et :

7. un registre des consultations locales et des doléances des communautés locales et/ou des
peuples autochtones, y compris toute documentation contractuelle avec ces derniers.

Le concessionnaire est également tenu de garder sur ses sites industriels toute documentation
relative aux données statistiques sur la transformation et la commercialisation du bois.

Article 7: Le concessionnaire ne doit apporter aucune entrave à l'exercice par les communautés
locales et/ou peuples autochtones riverains de leurs droits d'usage traditionnel, à l'exclusion de
l'agriculture.

En vue d'éviter tout conflit éventuel sur les droits d'usage forestier, le concessionnaire négocie des
accords avec les communautés locales et/ou peuples autochtones riverains visant à préciser les droits
et obligations des parties, ainsi que les modalités de leur exercice.

Article 8: Le concessionnaire s'engage à faire tout effort en vue de favoriser le recrutement et la
formation professionnelle du personnel issu des communautés locales et/ou peuples autochtones
riverains de sa concession.

Le personnel affecté à l'exploitation forestière et à la transformation du bois doit disposer des
qualifications requises et justifier d’une expérience professionnelle correspondant aux fonctions
auxquelles il est employé. Il bénéficie d'une formation continue appropriée dans le domaine de la
gestion forestière.

Le concessionnaire élabore un programme de formation continue ou de perfectionnement du
personnel notamment dans les domaines ci-après :
1. prospection et inventaire forestiers :
2. utilisation et entretien des matériels d'exploitation :
3. méthodes et techniques d'exploitation et travaux associés, y compris la protection de
l'environnement.

Article 9: Le concessionnaire est tenu de mettre à la disposition de son personnel des équipements
d'hygiène et de sécurité adaptés aux différents postes de travail. Il doit également doter sa concession
au profit du personnel, des infrastructures et équipements appropriés de premier secours et de soins
de santé.

Article 10: Le concessionnaire doit acquérir et mettre en place le matériel d'exploitation et de
transformation approprié, conforme aux engagements consentis lors de la procédure de conversion
de la concession et le maintenir dans un état de fonctionnement satisfaisant pendant toute la durée de
la concession.

Page 3
Article 11: Pendant toute la durée de sa concession, le concessionnaire est tenu d'élaborer et de
mettre en œuvre un plan de valorisation du bois coupé issu de sa concession. Ce plan de valorisation
comprend au minimum le calendrier de mise en œuvre, le taux et le type de transformation
conformément aux lois et règlements en vigueur.

Article 12: L'entreprise met en place un plan d'embauche et un organigramme de l'entreprise adapté
à la nature de ses activités et à sa production.

Article 13: La réalisation des infrastructures socio-économiques est faite après consultation et en
concertation avec les populations locales concernées, conformément aux accords constituant la
Clause Sociale du présent Cahier des Charges, signés avec les communautés locales et/ou peuples
autochtones, dont les territoires coutumiers sont situés, pour tout ou partie, dans la concession.

L'administration provinciale chargée des forêts territorialement compétente veille à la consultation
effective des populations concernées et facilite les négociations et la signature des accords.

Article 14: Les clauses particulières qui seront mises en œuvre par le concessionnaire pour protéger
l'environnement et la biodiversité sont définies dans le Plan de Gestion annexé au présent Cahier des
Charges.

Article 15: Nonobstant toutes les obligations découlant du contrat, tout titulaire d'une concession
issue du processus de conversion des anciens titres forestiers, fournit en outre :
1. un plan de consultation avec les communautés locales et/ou les peuples autochtones riverains
de la concession ;
2. un plan socioéconomique y compris les infrastructures au profit de communautés locales et/ou
des peuples autochtones riverains de la concession :
3. toute documentation contractuelle ou autre sur ses relations avec les communautés locales
et/ou les peuples autochtones riverains de la concession :
4. un Plan de Gestion environnementale de sa concession.

Fait en double exemplaire à Kinshasa le.19 juillet 2011

Pour le Concessionnaire Pour la République
L'autorité concédante

précédés de la mention « Lu et approuvé »

Page 4
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE SODEFOR
Conservation de la Nature et Tourisme Av. Poids Lourds n°2165
Direction Inventaire et Aménagement Forestier Gombe — Kinshasa
www.sodefor.net

Garantie d’Approvisionnement
032/03-Isongo convertible

PLAN DE GESTION
COUVRANT LA PERIODE DE PREPARATION
DU PLAN D’AMENAGEMENT (4 ans)

Période 2011-2014

Réalisé par :

M. Richard GARRIGUE et M. José Albano MAIA TRINDADE (SODEFOR)
Aves le concours de M. Jean-Gaël JOURGET (FRM)

Date : Juillet 2011

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ae
Garantie d'Approvisionnement 32/03
Juillet 2011

SODEFOR

SOMMAIRE

1. PRESENTATION GENERALE DE LA GARANTIE
14. Localisation

1.2. Historique des activités forestières passées

4.3. Programmation de l'aménagement sur les 4 premières années...

2. PROGRAMMATION DE L'EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES...nrunrne

21. Localisation des premières AAC ni
211: Surface utile retenue anse -
2:12. Superficie des 4 SEE AA :12
2.2. Description des 4 AAC... .13

221: Justification et localisation des 4 AAC
2.2.2. Contexte socio-économique.
2.3. Evaluation de la ressource exploitable sur les 4 prochaines années

2.4. Infrastructures routières.
2.5. Description technique des opérations forestières
2.5.1. L'inventaire d'exploitation

2.5.2. Zones hors exploitation
2.5.3. Réseau routier et parcs à grume:
2.5.4. Abattage contrôlé

2.5.5. Usage des produits de traitement des boi
2.5.6. Débusquage et débardage.
2.5.7. Chargement et transport
2.5.8. Opérations post-exploitation.
2.6. Mesures de réduction, d'atténuation et de compensation des impacts sur
l'environnement, la faune et le contrôle des feux de brousse
2.6.1. Diamètres d'exploitation
2.6.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.
2.6.3. Réduction de l'impact sur la faune sauvage …
2.6.4. Feu de brousse et production de charbon de bois.
2.7. Diverses mesures de gestion...

2.7.1. Arbres de chantier routier...
272: Matérialisation de la GA et des AAC.

2.7.8. Matérialisation des zones de protection
2.7.4. Volume transformé

3. ENGAGEMENT DE L'ENTREPRISE VERS LA CERTIFICATION FSC

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) aise
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

4. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES 4
PREMIERES ANNEES ….…..

41. Clauses sociales du cahier des charges provisoire.

4.1.1. Engagements antérieures vis-à-vis des populations .
4.1.2. Clause Sociale, Groupement Bakwala

4.1.1. Clause Sociale, Groupement Ibeke - Bois

4.1.1. Clause Sociale, Groupement Nkile ……

4.2. Destinations des productions et mise en place des investissements industriels

5. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES mme

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 5148
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

AAC Assiettes Annuelles de Coupe

GA Garantie d'Approvisionnement

DIAF Direction Inventaire et Aménagement Forestier

DME Diamètre Minimum d'Exploitabilité

EFIR Exploitation Forestière à Impact Réduit

FRM FORET RESSOURCES MANAGEMENT

GPS Global Positioning System (Système de positionnement par satellite)
SODEFOR SOCIETE DE DEVELOPPEMENT FORESTIER

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) #55
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

INTRODUCTION

Ce premier Plan de Gestion de la Garantie d'Approvisionnement 32/03-Isongo a été rédigé dans le
cadre du Projet d'Aménagement des concessions forestières de la SODEFOR et conformément à
l'Arrêté n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des contrats de
concession d'exploitation des produits forestiers et des Cahiers des Charges y afférent.

Ce Plan de Gestion couvre la période allant de 2011 à 2014.

Ce document a pour vocation d'être un outil de terrain au service des responsables de l'exploitation
forestière sur les 4 premières années du contrat de concession forestière.

Ce document a été élaboré conformément :
+ à l'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de
concession d'exploitation des produits forestiers et de cahier des charges y afférent en date
du 11 août 2008 (dans son annexe 1, articles 1,10 et 14);
+ __au Guide Opérationnel ayant trait au canevas d'autorisation d'exploitation forestière anticipée
et du cahier des charges provisoire.

Le présent Plan de Gestion a également été élaboré sur la base des prescriptions contenues dans le
Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, en tenant compte du fait
que le Plan d'Aménagement de cette Garantie d'Approvisionnement est en préparation.

1. PRESENTATION GENERALE DE LA GARANTIE

1.1. LOCALISATION

La Garantie d'Approvisionnement 32/03 est située à l’ouest de la République Démocratique du Congo
sur la rive gauche du fleuve Congo. Ce massif forestier se trouve à cheval sur les Provinces de
l'Equateur, au nord, et du Bandundu, au sud.

Le massif est bordé par le lac Tumba au nord-ouest et par le lac Maï-Ndombe au sud, juxtaposé au
nord à une autre Garantie attribuée à la SODEFOR (GA 27/03-Bikoro). La zone d'étude est également
traversée par la route d'intérêt général reliant Isongo à Mbandaka.

Ses limites, selon le texte de la Garantie sont fixées comme suit :
+ au nord: par la rivière Lolo, à partir de la Source jusqu’au lac Tumba ;
+ au sud : par le lac Maï Ndombe :
+ à l'est: par la ligne droite tracée à partir de la source du plus grand embranchement de la
rivière Lolo jusqu'à la rivière Lotoi ;
+ à l'ouest : par la ligne droite séparant les portions des forêts non exploitables à partir du lac
Tumba jusqu'au lac Maï Ndombe.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 5,45
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

Ce massif forestier s'étend entre les latitudes 0°30’ et1°45’ Sud et les longitudes 18°00’ et 18°45' Est
(Carte 1).

Sur le plan administratif, cette Garantie d’Approvisionnement est située pour sa plus grandes partie
dans :

e Province: Bandundu ;
e District: Maï-Ndombe ;
° Territoire: Inongo ;

Et pour une petite partie dans :

e Province: Equateur ;
e District: Equateur ;
° Territoire : Bikoro.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 644$
SODEFOR Garantie d’Approvisionnement 32/03
Juillet 2011

E

Carte 1 : Localisation de la Garantie d'Approvisionnement 32/03-Isongo

Kinshasa, Juillet 2011

Concession SODEFOR

République Démocratique du Congo
Localisation de la Garantie d'Approvisionnement 32/03 - Isongo

os

Ê
Fond de carte: Mass Link Democrabc Repuplic af the Congo {1 : 3 000 000)

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 7146
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

La Garantie d'Approvisionnement 32/03-Isongo est définie par la « convention n°032/CAB/MIN/AFF-
ET/03 du 4 avril 2003 portant octroi d'une Garantie d'Approvisionnement en matière ligneuse »,
(Annexe 3 des Clauses Sociales). La superficie officielle est de 113900 ha. Cette Garantie
d'Approvisionnement a été déclarée convertible par notification n°4841/CAB/MIN/ECN-T/15/JEB/2008
du 06/10/2008 (Annexe 4 des Clauses Sociales).

1.2. HISTORIQUE DES ACTIVITÉS FORESTIÈRES PASSÉES

La Garantie d'Approvisionnement 32/03-Isongo, aujourd’hui attribuée à la SODEFOR, a été exploitée
dans les années 1980 et 1990 par la société FORESCOM, société d'État nationalisée (Zairianisée) en
1974.

Les activités d'exploitation de la FORESCOM se sont concentrées dans la partie Sud de la Garantie,
les déclarations de coupe de cette exploitation n'ont pu être retrouvées.

Le développement de la SODEFOR sur base de la reprise d'une partie des actifs de la société
FORESCOM en 1994 a vu la poursuite de l'exploitation de cette Garantie. D'une façon générale,
l'ensemble des activités d'exploitation se sont concentrées dans la moitié Sud de la Garantie. Les
grandes périodes de cette exploitation, par SODEFOR, sont présentées par la Carte 2.

Le Tableau 1 présente les statistiques de production par essences depuis 1994 sur la Garantie
d’Approvisionnement.

Plan de Gestion 8/45
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
Garantie d'Approvisionnement 32/03

SODEFOR
Juillet 2011

Carte 2 : Historique d'exploitation de la Garantie d’Approvisionnement 032/03 - Isongo

République Démocratique du Congo

\g ; Historique d'Exploitation de la
ntie d'approvisionnement 032/03 - Ison

D Vilages
Reseau routier
Route forestière
=——— Route nationale
Hydrographie

C1 imite Garantie 03205 |]

18 00E

Plan de Gestion 9/45
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
(LOS - 1102) juewebeueuy,p uel4 np uonesedaid ep epoued ej juesanos

Sv/0L LbDs6 ep uej4

z89z |1V101 anvuo

xnoavd
JAOIN
NONNININN
3IHONOT
lv
38110N
OdiSON
Oxo!
VWOT
VZGNVALVI
JOWIL3

IVHIN3O
1vV10L

OLOZ e p66L ep eouesse Jed ui ue uoyonpoid ej ep |EJ9Q : L NE8IQL

LLOZ Jen
EO/ZE Jueweuuolsihoidd\y,p ejueses UOAHAOS
Garantie d'Approvisionnement 32/03
Juillet 2011

SODEFOR

A la lecture de ces statistiques, il apparaît qu'il y a eu deux grandes périodes de production :

1. de 1994 à 2004, période pendant laquelle la production mensuelle s'établissait en moyenne à
environ 450 m°.

2. de 2004 à 2010, période pendant laquelle la production mensuelle a atteint en moyenne
1267 m°.

Cette production est très largement dominée par le Wengé (83%), puis par un groupe de 4 essences :
Bomanga, Bossé, Padouk et Tiama qui représentent près de 11,5 % des volumes prélevés.

1.3. PROGRAMMATION DE L'AMÉNAGEMENT SUR LES 4 PREMIÈRES ANNÉES

En 2004, SODEFOR a décidé de lancer un vaste projet d'aménagement de ses titres forestiers qui lui
ont été attribués en RDC. Cette décision s'est concrétisée en janvier 2005 par la signature d’un
contrat d'appui technique avec le bureau d'étude FORET RESSOURCES MANAGEMENT.

Les méthodes de travail employées par la Cellule Aménagement SODEFOR sont décrites dans :
* le Protocole d'inventaire d'Aménagement déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts, le 18 mars 2005 ;
e le Protocole des Etudes Socio-économiques déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts, le 1er décembre 2005.

Ces méthodologies de travail répondent aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

eau modèle de rapport d'inventaire d'aménagement ;

° aux normes d'inventaire d'aménagement forestier ;

eaux normes d'élaboration du plan de sondage de l'inventaire d'aménagement ;

° aux normes de stratification forestière ;

+ à l'attestation de conformité du plan de sondage ;

° au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;

° aux listes des essences forestières de la République Démocratique du Congo ;

+ au canevas et guide de réalisation des études socio-économiques.

Au niveau de la Garantie d'Approvisionnement 32/03-Isongo, les différentes étapes conduites et
restant à conduire pour sa mise sous gestion durable sont les suivantes :

Actions déjà conduites :

° Dépôt du rapport de pré-inventaire et plan de sondage de l'inventaire d'aménagement, massif
forestier Tumba — Maï Ndombe, auprès du Ministère de l'Environnement, Conservation de la
Nature, Eaux et Forêts, en décembre 2005 ;

° Dépôt du rapport d'inventaire d'aménagement de cette Garantie auprès du Ministère de
l'Environnement, Conservation de la Nature, Eaux et Forêts, en décembre 2006 ;

+ Dépôt du rapport de l'étude socio-économique de cette Garantie auprès du Ministère de
l'Environnement, Conservation de la Nature, Eaux et Forêts, en février 2008 ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 14448
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

Actions restant à conduire :
+ Dépôt du Plan d'Aménagement prévu dans le courant de l'année 2012 pour un début de mise
en œuvre en 2013.

2. PROGRAMMATION DE L'EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES

2.1. LOCALISATION DES PREMIÈRES AAC

Ce Plan de Gestion a été préparé pour 4 ans comme prévu par les dispositions réglementaires
(cf. Introduction) et il couvre la période allant de 2011 à 2014.

L'entrée en vigueur du Plan d'Aménagement est prévue pour 2013, il définira notamment les Blocs
d'Aménagement Quinquennaux en tenant compte des superficies exploitées d'ici là et de l'analyse
des études techniques. Dès l'approbation du Plan d'Aménagement, le premier Plan de Gestion
Quinquennal sera produit et rendra caduque le présent Plan de Gestion. Le premier Bloc
d'Aménagement Quinquennal couvrira la période 2013 — 2017 et il sera alors associé à la signature
d'une clause sociale couvrant cette même période de 5 ans.

Néanmoins, les engagements pris dans le cadre des Clauses Sociales du Cahier des Charges
provisoire ne seront pas remis en cause et seront exécutés.

2.1.1. Surface utile retenue

Dans l'attente de l'approbation du Plan d'Aménagement fixant la surface utile de la concession (série
de production ligneuse), la surface utile retenue pour le découpage des 4 premières résulte de la pré-
Stratification établie en 2006 par FRM et SODEFOR, et validée par le SPIAF en avril 2006.

La surface retenue est donc de 104 910 hectares (Annexe 1 du présent Plan de Gestion).

2.1.2. Superficie des 4 premières AAC

Conformément à l'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 (article 14) et au Guide
Opérationnel ayant trait au canevas d'autorisation d'exploitation forestière anticipée et du Cahier des
Charges provisoire, la surface de chacune des 4 premières AAC ne doit pas dépasser annuellement
1/25" de la superficie totale de la forêt productive concédée, soit 4 196 ha de surface utile.

Le principe du découpage de ces AAC s'est basé sur les prescriptions du Guide Opérationnel
définissant le canevas du Plan de Gestion Quinquennal. Ce Guide fixe les modalités de découpage
des AAC au sein des Blocs d'Aménagement Quinquennaux tels qu'ils seront définis dans le Plan
d'Aménagement. Les principes de découpage sont les suivants :

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 12
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

+ le découpage s'est appuyé autant que possible sur des limites naturelles. Quand il était
impossible de s'appuyer sur des limites naturelles, le découpage s'est effectué par le biais de
lignes droites afin de faciliter la matérialisation sur le terrain ;

+ __le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. Cependant, la
superficie prise en compte pour le dimensionnement de l'AAC correspond à la superficie utile :

+ un écart de 5% a été toléré entre la superficie utile de la plus grande et de la plus petite des
AAC.

2.2. DESCRIPTION DES 4 AAC

2.2.1. Justification et localisation des 4 AAC

La Garantie 32/03-Isongo a été exploitée successivement dans sa moitié sud par FORESCOM puis
par SODEFOR, hormis dans la zone où a été positionnée la première AAC.

Les 3 AAC suivantes ont été positionnées à l'Est de la Garantie. Ce positionnement résulte :
+ de la concertation avec la Cellule Aménagement SODEFOR en ce qui concerne les prévisions
de constitution et de positionnement des Blocs d'Aménagement Quinquennaux ;
+ à suivre une logique d'exploitation qui vise à valoriser la ressource au fur et à mesure de
l'avancement de l'ouverture des routes d'exploitation.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 1e
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

Carte 3 : Localisation des premières AAC Garantie d'Approvisionnement 32/03-Isongo

République Démocratique du Congo LÉ roner
Far) Localisation des premières AAC Hi resouncrs é
Garantie d'Approvisionnement 32/03-Isongo l

Assiettes Annuslles de Coupe
EN AAC 1 : 4 404 ha a Vilages

BE AC 24197 ha Réseau routier
RM ac 2 :4 198 ha AN route riationale
DM AAC 4 : 4 197 ha J'\J/ toute forestière

NY sentier pédest

Celle Aménagement pale 2011

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 14149
Garantie d'Approvisionnement 32/03
Juillet 2011

SODEFOR

Le Tableau 2 donne les superficies des AAC.

Tableau 2 : Superficies des 4 Assiettes Annuelles de Coupe

D:
Superficie totale du Superficie Superficie théorique
AAC territoire délimité (ha) | non productive (ha) productive (ha) d'ouverture
1 (2011) 10 266 5 862 4 404 01/01/2011
2 (2012) 11201 7 004 4197 01/01/2012
3 (2013) 9 283 5 088 4195 01/01/2013
4 (2014) 8512 4315 4197 01/01/2014
Somme 39 262 22 269 16 993
Moyenne 9 816 5 567 4 248 Il

Conformément au Guide Opérationnel ayant pour trait le canevas du plan de Gestion Quinquennal, le
découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :

Ecart = ((Sg-Sp}/Sp) x 100 Avec: Sy: superficie de la plus grande AAC
Sp : superficie de la plus petite AAC

Les résultats obtenus donnent les écarts suivants :
+ pour les 4 Assiettes Annuelles de Coupe un écart de ((4 404. 4 195) / 4195) x 100 = 4,98 %
ce qui est inférieur à la tolérance de 5%.

La Carte 3 localise les 4 AAC sur la Garantie. Le Tableau 3 donne les coordonnées GPS de quelques
points remarquables permettant de délimiter les 4 AAC en l'absence de limite naturelle.

Tableau 3 : Points remarquables permettant la délimitation des 4 AAC (Carte 4)

Principaux |__ Degrés décimaux X Ÿ
Points X Y Deg | Min | Sec | Deg | Min | Sec
1 18,22772| -1,34847 18 13] 39,79 -1 20| 54,49
2 18,22588| -1,34400 18 13] 33,17 -1 20 | 38,40
3 18,23035 | -1,34467 18 13| 49,26 -1 20] 40,81
4 18,24338| -1,33950 18 14] 36,17 -1 20] 22,20
5 18,25237| -1,34879 18 15] 8,53 -1 20] 55,64
6 18,26216| -1,35199 18 15| 43,78 -1 21| 7,16
7 18,26803 | -1,35869 18 16| 4,91 -1 21| 31,28
8 18,25509| -1 36168 | 18 15] 18,32 -1 21] 42,05
9 18,27012| -1,36518 18 16| 12,43 -1 21] 54,65
10 18,29448 | -1,37058 18 17] 40,13 -1 22] 14,09
11 18,29685 | -1,43085 18 17 | 48,66 -1 25] 51,06
12 18,30072| -1,43218 18 18| 2,59 -1 25| 55,85
13 18,30256 | -1,43524 18 18| 9,22 1 26| 6,86

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 16e

SODEFOR Garantie d'Approvisionnement 32/03

Juillet 2011
Principaux | __ Degrés décimaux X Ÿ:

Points X Y Deg | Min | Sec | Deg | Min Sec
14 18,31006| -1,43605| 18] 18/2622] -1| 26| 978
15 18,31052| 145182] 18] 18[37.87| 1] 27| 6,55
16 1831761] 144763] 18] 19] 340] -1] 26] 5147
17 18,32111| -1,44264[ 18| 19[1600| 1] 26] 33,50
18 18,32700| -1,44050[ 18] 19/3720] -1| 26| 25,80
19 18,33722| -1,46679| 18] 20/1390] -1| 28| 0.44
20 1831785] -147114|[ 18] 19| 426] -1| 28] 1610
21 1832576] 148486] 18] 19/3274] 1] 29] 5,50
22 18,32608| -148571| 18] 19/3389] 1] 29| 8,56
23 18,32336| -1,51526| 18] 19[2410| 1] 30| 5404
24 [830757] 47107] 18] 18/2725] 1] 28] 1585
25 1829747| -146418| 18| 17[5080| -1| 27] 5105
26 18,30861| -1,46183| 18] 18[3100| -1| 27] 4259
27 18,31049| -1,45730| 18] 18[37.76| -1| 27| 2660
28 18,29156| 145906] 18| 17/2062] 1] 27| 3586
29 1843333 133614 18| 25/5990] 1] 20] 10.10
30 1846573| -128107| 18] 27|5663| -1| 16] 55,09
31 18,52544| -1,33094| 18] 3113158] -1] 19] 51,38
32 [1855488 128140] 18] 33[17,57| -1| 16] 53,04

En théorie, une AAC est ouverte et fermée chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant
deux ans.

Chaque assiette annuelle de coupe ne sera donc ouverte à l'exploitation qu'une seule fois pendant la
durée de la rotation. L'exploitation pourra cependant se poursuivre pour le compte de l’année qui suit
immédiatement. Dans tous les cas, une assiette annuelle de coupe sera définitivement fermée deux
ans après sa date d'ouverture.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 15
(&LOZ - LLOZ) JUBWISDEUSUT.P UEI4 NP UOpEIEMEIG 8p epougd Ej JUBIANOD

Sr LL De bp ei

TEOT RL LE “PSS 100Z/O0GE NP LAUBE 18Spue 1 SeGeur 22N0S

Or €0 64 et
48 LE 84 et
LATRIE
Zz 60 84 8
65 20 84 84
39 er £t et
EL Or £t et
Er ai gt 8
ZE 84 St 84
46 F0 94 81

sose
3888
BELLE TA 0

SLEr SE SE
€S 80 St et
HAE
LAlE
OF 8€ Gi £V EE EL 8k
GrrSOZI G6£6E Ct 8
ses ui Gap  2es unu 6sp

deRLSLESASE
858$37

ER
Sa
+8
22

siuod SD

oBuos] - £0/ZE Jueweuuorstaoiddy,p sgueres
sajgenbiewsa1 sjuiod sep aue9 Fi)

oBuo3 np 7p0430myG en bqqn dy

OVV # Sep UOREHWIIEP E] juepeuued sejgenbieues Suiod S8p SUE : ÿ SUED

ELOZ enr
COLE rueweuuorsynoidd\y,p enueseg WOHHGOS

Garantie d'Approvisionnement 32/03
Juillet 2011

SODEFOR

2.2.2. Contexte socio-économique

L'identification des communautés locales concernées par la localisation des quatre premières AAC
s'est basée sur :

* les informations contenues dans l'Atlas de l'organisation administrative de la République
Démocratique du Congo, CEPAS, 2005 ;

e les données recueillies lors de la réalisation des diagnostics socio-économiques prévus dans
le cadre de la préparation du Plan d'Aménagement de cette Garantie ;

+ les réunions de concertation avec les populations locales en prévision de la signature de la
Clause Sociale du Cahier des Charges provisoire de cette Garantie ;

+ une mission de délimitation des limites des Groupements Ibeke-Bolia/Nkile d'une part et
Bakwala/Nkile d'autre part. Cette mission, placée sous l'autorité de l'Administration du
Territoire, du Superviseur de l'Environnement et comportant des membres de chaque
Groupement, a été conduite en avril et mai 2011.

L'ensemble de ces informations ont permis de montrer que les 4 AAC étaient situées sur le territoire
de trois Groupements, tous appartenant au grand groupe Bolia. Il s’agit du :

+ Groupement Bakwala avec 6 villages concernés ;

° Groupement Ibeke-Bolia avec 9 villages concernés ;

° Groupement Nkile avec 3 villages concernés.

Il faut souligner que le deuxième groupe peuplant cette région est constitué de Pygmées Batwa.

Les Bolia font partie du grand groupe culturel Mongo qui couvre une bonne portion de la partie sud de
la Province de l'Equateur. Ils constituent l'ensemble des Baoto (Bantous) de la région. Les Batwa,
considérés comme les premiers occupants des espaces, n'ont pas néanmoins une maîtrise foncière
et se greffent généralement aux villages Bantous dont ils occupent les entrées et les sorties.

Le taux d'immigration en direction de cette zone d'entre deux Lacs est assez bas. Il y réside
néanmoins un petit nombre de gens d'autres régions de la RDC qui exercent principalement les
activités de pêche ou d'agriculture.

Les rapports entre les Bantou et les Pygmées Batwa sont caractérisés par une domination des
Bantous qui se considèrent comme les maîtres et regardent les Batwa comme des esclaves qu'il faut
civiliser. Les Batwa, dont le nom veut dire éclaireur, sont considérés comme les gardiens des villages
bantous, ce qui explique leur occupation des entrées et/ou des sorties des villages.

Il existe, en plus des rapports de domination, des rapports de pouvoir et de contrôle mutuel très
complexes entre ces deux groupes. Ces rapports sont caractérisés par une parenté symbolique et
une forte influence occulte des Batwa sur la détention et la transmission du pouvoir du Chef
Coutumier et de ses attributions.

Sur le plan des rapports fonciers, les Batwa n'ont pas, en tant que tel, de terrains leur appartenant. Ils
cohabitent avec les Bantous. Ces derniers ne leur accordent aucun statut foncier, même s'ils
véhiculent des accusations selon lesquelles les Batwa sont responsables du manque de propriété

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ss
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

foncière dont ils souffrent, puisqu'ils ne conquièrent pas, par le travail de la terre, des espaces pour se
les approprier.

Certaines raisons historiques sont évoquées pour justifier le manque de propriété foncière chez les
Batwa. Les Bantous ont été accueillis par les Batwa. Chasseur, le Motwa quittait régulièrement le
village pour aller séjourner en forêt pour entreprendre ses activités. Le Moto, resté au village,
entreprenait des activités agricoles et forgeait des armes qu'il échangeait contre les produits de
chasse du Motwa. Les rapports de force se sont renversés à partir du moment où le Motwa a
commencé à devenir trop dépendant du Moto pour ses besoins en produits agricoles et en outils de
chasse. Ce dernier devient progressivement maître des terres et offre désormais gîte et couvert aux
Batwa. Quand arrivent les colons, les Batwa prennent peur et se cachent définitivement en forêt,
donnant de ce fait l'occasion aux Bantous de devenir les maîtres et propriétaires des terres qu'ils
occupent.

Dans ce contexte particulier, nous nous sommes attachés à ce que ces populations Batwa soient
représentées dans les trois comités de négociation. Pour chaque village où les deux groupes sont
présents, ont été élus un représentant Bolia et un représentant Batwa.

Infrastructures sociales et équipements collectifs :

L'amenuisement du tissu socio-économique des dernières décennies a conduit à la détérioration des
conditions de vie des populations. La population connaît un gros problème d'enclavement de par
l'absence, le manque d'équipement et l'état des infrastructures communautaires de base (routes,
écoles, dispensaires, hôpitaux...).

Le réseau routier
Depuis 7 ans, SODEFOR a réhabilité l'axe routier reliant Bokama — Mbala — Ibeke — Bowa et a ainsi
permis le désenclavement d'un certain nombre de villages (cas du village d'Ilombe, par exemple).

L'Office des Routes réhabilite actuellement l'axe Bokama-Mbandaka, ce qui permettra le
désenclavement de la partie nord-est de la Garantie. Néanmoins, la moitié nord de la Garantie reste
enclavée.

La santé
La zone dispose d’un certain nombre de centres de santé, dont certains ont été réhabilités ou
construits par SODEFOR ces dernières années. Quant aux autres, ils se présentent sous la forme
d'établissements caractérisés par des bâtiments en état de délabrement avancé, dépourvu
d'équipement, de maternité et disposant de personnel souffrant d'un manque d'encadrement.

La zone d'étude souffre également d'un manque d'appui de structures de santé spécialisée
(ophtalmologie, pédiatrie, dermatologie, dentiste...), de pharmacie au vrai sens du terme et d'un
approvisionnement en produits pharmaceutiques.

A ces problèmes s'ajoutent l'éloignement et l'accessibilité des centres de santé ou dispensaires,
imposant aux malades de longues distances à parcourir à pied ou à vélo pour se rendre dans les

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 1816
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

principaux centres de soins situés à Ibeke et Mbala. Couplé au coût élevé des médicaments, la
population est souvent poussée à avoir recours à la pharmacopée traditionnelle.

Quant aux maladies fréquemment rencontrées dans la zone d'étude, il y a lieu de citer : le paludisme,
la rougeole et les infections pulmonaires (surtout chez les enfants), la méningite, la verminose
(amibiase, ascaridiose…), l'hémorroïde, les infections sexuellement transmissibles (IST) et le VIH/sida
qui ne bénéficie d'aucune campagne d'information et de prévention. Pour bon nombre de ces raisons,
la forte mortalité infantile est alarmante

L'éducation
À de rares exceptions près, cas de Mbala ou les bâtiments Scolaires sont en briques, les
infrastructures scolaires sont souvent le résultat de la transformation de hangars en salle de classe.
Là encore depuis un certain nombre d'années, la SODEFOR a axée son action sur cette
problématique en construisant un certain nombre d'écoles (cf. Carte 5).

De manière générale en matière d'éducation, les principaux problèmes identifiés sur la zone
d'emprise sont :
+ L'insuffisance des écoles par rapport à la population « scolarisable » (notamment pour le
secondaire) ;
+ Le délabrement des infrastructures scolaires existantes :
+ Le non équipement en matériels didactiques et fournitures scolaires (craies, fournitures,
bancs, tableaux, livres.) des écoles existantes :
+ Le taux de déperdition scolaire très élevé à cause du manque de moyens permettant le
financement des études suite à la démission de l'Etat :
+ Le non paiement et le sous paiement des enseignants qui provoque leur démotivation ;
+ La sous qualification de la plupart des enseignants surtout du secondaire :
+ L'inexistence du système de recyclage pour le perfectionnement des enseignants ;
+ Le mauvais fonctionnement des comités des parents d'élèves.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 2915
SODEFOR Garantie d'Approvisionnement 32/03 ©
Juillet 2011

Carte 5 : infrastructures socio-économiques, Garantie 32/03-Isongo

Occupation du soi

Mosaïque déftichemants agricoles,
dois forestiers et zones d'habitation
Forêt sur lerre ferme

MB cor: marécageuse
Réalisées avant 2008 ER save
CET Réalisées en 2006/2009 Réseau routier
Route nationale
CZ Programme 2010 Piste foreshèrs

Plan de Gestion 21/45
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Garantie d'Approvisionnement 32/03
Juillet 2011

SODEFOR

2.3. EVALUATION DE LA RESSOURCE EXPLOITABLE SUR LES 4 PROCHAINES
ANNÉES

Les données utilisées pour évaluer le volume net mobilisable sur chaque AAC sont issues de résultats
d'inventaires d'exploitation réalisés sur une partie des surfaces couvertes par les quatre premières
AAC ainsi que des résultats de l'inventaire d'aménagement conduit entre 2008 et 2010.

Le tableau ci-dessous, présente les productions prévisionnelles attendues sur chacune des AAC ainsi
que sur l'ensemble des AAC. Le nombre restreint d'essences portées dans ce tableau correspond aux
essences dont SODEFOR est sûre d'en assurer la valorisation. En effet, l'éloignement de cette
Garantie et l'impossibilité d'évacuer les bois par radeau ne permet pas actuellement d'exploiter
d'autres essences. L'ajout d'essences à cette liste préliminaire se fera en fonction de l’évolution du
marché et des activités d'exploitation. La valorisation de toute essence supplémentaire sera d'office
prise en compte dans le calcul de l'abondement du Fonds de développement.

Tableau 4 : Production prévisionnelle sur les quatre prochaines années, en volume net total

LE
Volume net (m3
Classe Essence AAC 1 AAC 2 AAC 3 AAC 4 | TOTAUX
Production Production | Production | Production | Production
Annuelle Annuelle Annuelle Annuelle Totale
BOMANGA
BOSSE CLAIR 1296 163 CL 121 114 1694
BOSSE FONCE sl 72 86 81 328
DIBETOU 30 14 17 16 =
IROKO 46 11 1 12 83
PADOUK 999 1165 905 ssl 3917
BILINGA 23 26 18 17 84
ll BUBINGA 8 8 16
IATANDZA 54 37 28 26 145
NIOVE 117 89 45 299
[un Jenmor | 24 10

2.4. INFRASTRUCTURES ROUTIÈRES

L'implantation des réseaux de routes d'exploitation a été planifiée à partir des cartes hydrographiques
et topographiques. Les routes secondaires et les parcs à grumes seront construits sur la base des
cartes de prospection plusieurs mois avant le début des activités d'exploitation afin de permettre la
stabilisation des matériaux.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 22139
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

Le tracé prévisionnel des routes principales d'exploitation pour les quatre années du présent Plan de
Gestion est indiqué sur la Carte 6 et représente près de 28 km d'ouverture de routes principales et
35 km d'ouverture de routes secondaires. Le détail des infrastructures routières à réaliser est présenté
dans le Tableau 5.

Tableau 5 : Routes principales et secondaires

Réouverture Routes Ouverture Routes Ouverture Routes
Principales Principales Secondaire
AAC1 7km 7,2km 6,3 km
AAC2 10,2 km 11,6 km
AAC3 10,3 km 14,2 km
AAC4 LT 7,6 km 8,9 km
Total 7km 35,3 km 41,2 km

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 74e
SODEFOR Garantie d’Approvisionnement 32/03
Juillet 2011

Carte 6 : Carte des routes prévisionnelles 2011 — 2014

République Démocratic du Congo

Carte de routes prévisionnelles 2011-2014
Garantie d'Approvisionnement 32/03 - Isongo

Source: Images Landsat 180/61 du 15/03/2001 Kinshasa, 11 Juillet 2011

Plan de Gestion

4
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 24 188)
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

Description de l'exploitation forestière ET mesures d'atténuation des impacts environnementaux
2.5. DESCRIPTION TECHNIQUE DES OPÉRATIONS FORESTIÈRES

SODEFOR a mis en place toutes les procédures et moyens nécessaires afin de conduire l'exploitation
selon les techniques d'Exploitation Forestière à Impact Réduit (EFIR) particulièrement dans les
domaines suivants :

+ l'inventaire d'exploitation ;

e les zones hors exploitation ;

+ __ le réseau routier et les parcs à grumes :

° l'abattage contrôlé ;

+ le débusquage et le débardage ;

+ _le chargement et le transport du bois ;

+ _les opérations post-exploitation.

2.5.1. L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel ayant trait aux normes d'inventaire d'exploitation.

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation ressortiront
en 3 types :

+ __les arbres d’avenir : ce sont ces arbres qui reconstitueront le potentiel exploitable pour les
rotations ultérieures. Ils sont donc à protéger afin que ce potentiel puisse se reconstituer. Ces
arbres seront marqués d'un « 9 ».

+ __les arbres patrimoniaux : les études sociales effectuées par les équipes socio-économiques
identifieront les éventuels arbres patrimoniaux. Ces arbres sont de grande importance sociale
pour les populations riveraines et par conséquent à protéger. Ils seront marqués d'un « P ».

+ les semenciers : sur l'ensemble des tiges exploitables numérotées lors des inventaires
d'exploitation, certaines seront identifiées et préservées pour jouer le rôle de semenciers. Ils
porteront un numéro de prospection, mais seront marqués d’un « P » lors du pistage.

Image 1 : Marquage des tiges d'avenir (source : JG Jourget)
Les différents documents cartographiques établis suite aux données collectées par l'inventaire
d'exploitation sont :

+ le plan de prospection ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Poe
SODEFOR Garantie d’Approvisionnement 32/03
Juillet 2011

+ la carte de prospection ;
+ la carte des tiges exploitables ;
+ la carte des tiges laissées comme semenciers.

Des exemples de ces documents sont fournis ci-dessous.

Coordonnées des parcelles de prospection
‘celles de prospection

(Es
/N/Rhières

Figure 1: Extrait d'un plan de prospection sur fond d'image satellite : planification du
parcellaire sur une zone d'inventaire

Figure 2 : Extrait d’une carte de prospection : positionnement des tiges prospectées

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 2048
SODEFOR Garantie d'Approvisionnement 32/03 ©
Juillet 2011

Rssecuen

Figure 3: Extrait d'une carte des tiges exploitables (sélection des tiges en fonction des
normes nationales et des critères de la société)

EE
IRETE
Il A eos ce0s 70
fr Enee0 00
Il @ rouoesouss
D Taie 0) #80
© tas 00
I] cn Portes
C2 Lomé oc dExphtation
E— NV Fate Scenes Charber |
A Routes Panapes Charter
Rores
For Martosgauss

Figure 4 : Extrait d'une carte des tiges laissées comme semenciers

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Fe
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

2.5.2. Zones hors exploitation

Certaines zones de la superficie utile sont plus sensibles que d'autres à une mise en exploitation. Afin
de les protéger, leur exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre
de réduire l'impact sur les populations riveraines, la ressource et l'environnement.

Les zones à exclure sont les suivantes :

*< zones non exploitables : zones marécageuses, zones à forte pente (pente supérieure ou
égale à 30%) et zones de rochers ;

+ zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;

*< zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles, etc... ;

+ zones sensibles, c'est-à-dire en bordure des cours d’eau permanents, des marigots, autour
des marécages. Largeur minimum des zones sensibles :

largeur < 10m : 50 m sur chaque rive ;
o  ravines: 10 m de chaque côté ;
o ruisseaux ou marigots : 20 m de chaque côté ;
o  marécages : 10 m à partir de la limite ;
o tête de source: 150 m autour.

2.5.3. Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :
° évitant les zones « pauvres » en tiges à exploiter ;
° _ contournant les zones de forte pente, marécageuses, sensibles, etc. ;
° limitant autant que possible la surface des parcs à grumes ;
e respectant une déforestation maximum de 30 m pour les routes et leur emprise ;
+ maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les
andains ;
° construisant et en maintenant des structures de drainage appropriées pour collecter et
évacuer les eaux ;
° évitant la perturbation des cours d'eau ;
°__ préservant les arbres d'avenir et patrimoniaux dans la planification.

S'il s'avérait que les voies d'évacuation ouvertes par la SODEFOR croisent une voie publique,
SODEFOR est tenue de maintenir les croisements en parfait état de viabilité et de visibilité.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 2ère
= ,
SODEFOR Garantie d’Approvisionnement 32/03
Juillet 2011

Er

Figure 5: Extrait d’une carte d'exploitation : planification du réseau routier (évitement des
zones sensibles et des zones « pauvres » en tiges)

Image 2 : Limitation de la zone d'emprise des Image 3: Maintien de ponts de canopée
routes : 10 à 15 mètres (source : (source : JG Jourget)
JG Jourget)

Plan de Gestion 29 145
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

2.54. Abattage contrôlé

Depuis 2007, SODEFOR 2 assuré plusieurs formations aux techniques d'abattage contrôlé permettant
de minimiser au maximum les impacts causés par la chute des arbres et de maximiser le volume de
bois par un bon tronçonnage de l'arbre abattu. Cette démarche s'inscrit dans un cadre de formation
continue de son personnel à travers des sessions annuelles d'actualisation et de remise à niveau. Ces
formations ont veillé à l'application et au respect des mesures de sécurité : matériel en bon état, port
des équipements de sécurité, respect des règles.

Image 4 : Abattage contrôlé : sécurité des travailleurs, valorisation optimale de la ressource,
limitation de l'impact sur le peuplement résiduel (source : JG Jourget)

2.5.5. Usage des produits de traitement des bois

Dans le cadre de sa démarche vers la certification, SODEFOR a élaboré une fiche technique de
traitement des bois. Cette fiche technique décrit point par point les règles d'application des produits de
traitement conformément aux lois et règlements en vigueur, afin d'éviter la pollution des eaux, du sol,
de la flore et de la microfaune.

2.5.6. Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes existe
tant sur le sol que sur le peuplement résiduel.

Ces impacts inévitables seront néanmoins réduits en :

+ réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

+ évitant les arbres à protéger ;

+ limitant au minimum les franchissements de cours d’eau et dans le cas où ceci est impossible,
en prenant des précautions (lit de billes, perpendiculaire à la berge, passage par un lit
rocheux, etc...) ;

+ limitant l'utilisation des bulldozers au débusquage ou débusquage prolongé et même en
choisissant d'autres moyens d'extraction en cas de pente forte ;

utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ar
SODEFOR Garantie d'Approvisionnement 32/03 pe)
Juillet 2011

BEF E
S'ASNRENEREE HA
SAC ARENA BRRRBRER

ÉSERUE AS CAT

HE ee

RABENE FESSTASEEE

BÉBÉ EEETT

A Dhebepheeteh
LE DT

ï

Mr

rt.
[1]
BE
EE
En
TES
Fi
[1]
BE
,
Er
En
[1]
En
(En
“EE
Eù
ISRBE
CETTE

Figure 6 : Extrait d’une carte de débroussement d’une parcelle : planification de la récolte

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 1:88
SODEFOR Garantie d'Approvisionnement 32/03 pe)
Juillet 2011

Image 5: Limitation de l'impact au débardage : préservation des tiges d'avenir et des
semenciers, compactage du sol. (source : JG Jourget)

2.5.7. Chargement et transport

Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :

+ charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) :

+ évacuer les bois des parcs à grumes dans un délai n'excédant pas deux mois, en donnant

priorité aux essences susceptibles d'être attaquées par les insectes ou les champignons ;

+ respecter les limitations de vitesse établies et figurant dans la procédure de transport ;

+ ne jamais transporter d'autres passagers avec les grumiers ;

+ interdire le transport de viande de brousse ;

+ Interdire la présence de toutes armes à feu à bord des véhicules.

E œ Æ
SP De, ES

Image 6 : Chargement et contrôle d’un grumier en forêt (source : JG Jourget)

Plan de Gestion 32/45
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

2.5.8. Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute
atteinte supplémentaire à l'environnement lors de la période de la rotation, des opérations seront
conduites après l'exploitation dont :
+ la réhabilitation des parcs à grumes ;
e _le retrait de tous les débris d'exploitation dans les zones de protection des berges, et de tout
obstacle freinant le libre passage des eaux ;
+ la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation.
La fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

2.6. MESURES DE RÉDUCTION, D’ATTÉNUATION ET DE COMPENSATION DES
IMPACTS SUR L'ENVIRONNEMENT, LA FAUNE ET LE CONTRÔLE DES FEUX DE
BROUSSE

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), SODEFOR a jugé indispensable de mettre en place
les mesures suivantes :

2.6.1. Diamètres d'exploitation

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette concession,
SODEFCOR respectera les diamètres d'abattage (diamètres minimum d'exploitation) tels que définis
dans le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

2.6.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d'eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

Image 7 : Pont et digue assurant la libre circulation de l'eau (source : JG Jourget)

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) sas
SODEFOR Garantie d’Approvisionnement 32/03
Juillet 2011

2.6.3. Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. 11 s'agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d'origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
SODEFOR a informé son personnel de cette interdiction passible, en cas d'infraction, de sanctions.

Afin de lutter contre le braconnage, les communautés locales et les peuples autochtones en
association, avec la SODEFOR, s'engagent à travers l'article 16 des clauses sociales du présent
Cahier des Charges à collaborer dans la lutte contre le braconnage et l'exploitation illégale et à
sensibiliser ses membres à cette fin.

Image 8: Exemples de mesures Prises pour la protection de la faune sauvage
(source : JG Jourget)

2.6.4. Feu de brousse et production de charbon de bois

Afin de lutter contre le feu de brousse, il est apparu indispensable d'associer les populations
riveraines à cette problématique. A cet effet, dans son article 17 des clauses sociales du présent
cahier des charges, les communautés locales et les Peuples autochtones s'engagent à collaborer en
toutes circonstances avec la SODEFOR pour maîtriser tout incendie survenu à l'intérieur de la forêt
concédée ou dans une zone herbeuse attenante à la susdite forêt.

Dans le cadre de la collecte de bois de chauffe, et de la production de charbon de bois, l'annexe 11
des clauses sociales du présent Cahier des Charges fixe les règles de prélévement de bois par la
communauté locale.

Plan de Gestion

Souvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 5+48
SODEFOR Garantie d'Approvisionnement 32/03 pe]
Juillet 2011

2.7. DIVERSES MESURES DE GESTION

2.7.1. Arbres de chantier routier

SODEFOR procédera à l'abattage de tous les arbres dont l'évacuation est jugée nécessaire lors des
travaux du tracé des routes d'évacuation ou par la confection d'ouvrages d'art.

S'il s’agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n’ont pas été commercialisés.

2.7.2. Matérialisation de la GA et des AAC

Lorsqu'il n'existe pas de limites naturelles, SODEFOR matérialisera les limites de la Garantie
d'Approvisionnement ainsi que celles de chaque Assiette Annuelle de Coupe. La matérialisation de
ces limites pourra se faire par l'utilisation :
+ des layons ouverts pour délimiter les parcelles d'inventaire d'exploitation :
+__ de la matérialisation des limites des zones de protection (cf $ 2.7.3). L'utilisation de ces limites
permettra d'éviter l'impact d'une ouverture de layon de démarcation située au sein d'une zone
marécageuse par exemple.

Image 9 : Exemple de la matérialisation des limites des AAC (source : JG Jourget)

2.7.3. Matérialisation des zones de protection

Les limites des zones tampons bordant les cours d'eau ou les zones marécageuses seront délimitées
par un marquage à la peinture.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Nc
SODEFOR Garantie d'Approvisionnement 32/03 te)
Juillet 2011

Image 10 : Exemple de la délimitation d’une zone tampon bordant un marécage, (source : JG
Jourget)

2.7.4. Volume transformé

Ainsi qu'exposé dans le plan de relance déposé lors du processus de conversion des titres forestiers,
les grumes issues de la Garantie 32/03 constituent une partie de l'approvisionnement de l'unité de
transformation implantée à Nioki.

Ces grumes sont intégrées dans le stock global, et il faut donc considérer le volume transformé global
réalisé par SODEFOR.

3. ENGAGEMENT DE L'ENTREPRISE VERS LA CERTIFICATION FSC

Depuis 2007, SODEFOR s’est lancée dans un programme de certification forestière visant l'obtention
du label FSC’. Son chantier forestier de Mike 12 - Luna a été retenu par SODEFOR comme site
pilote. Ce chantier est installé sur la Garantie 30/03-Lole et permet la valorisation simultanée de la
Garantie 28/03-Bonkita.

Afin d'appuyer sa démarche, SODEFOR est actuellement en cours d'adhésion au Global Forest &
Trade Network (GFTN). Cette initiative du Worid Wilde Fund For Nature (WWF) vise à éliminer
l'exploitation illégale du bois et à améliorer la gestion forestière. A cet effet, un appui à la certification
forestière sur 3 concessions forestières de la SODEFOR est en cours de finalisation.

Toutes les procédures mises en place sur le site de Mike 12, seront appliquées sur le chantier
d'Isongo, et la Garantie 32/03-Isongo sera présentée courant 2012 à la certification « Controlled
Wood ».

* Forest Stewartship Council

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) cu
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

4. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES 4
PREMIERES ANNEES

41. CLAUSES SOCIALES DU CAHIER DES CHARGES PROVISOIRE

4.1.1. Engagements antérieures vis-à-vis des Populations

Les Clauses Sociales du Cahier des Charges ont été signées avec trois Groupements que sont :
+ __le Groupement IBEKE BOLIA ;
+ le Groupement BAKWALA ;
e le Groupement NKILE.

Un certain nombre d'engagements antérieurs avaient été pris par la SODEFOR. Ces derniers seront
exécutés sans que les coûts afférents à ces réalisations soient imputés sur les fonds de
développement des Groupements.

Pour le Groupement IBEKE BOLIA, il s’agit de :

1. Finir la construction d'une école primaire à Bowa :

2. Finir la construction du marché à Ibeke :

3.  Finir la construction d'une école primaire à llombe ;

4. Finir la construction d’une école primaire à Mponga ;

5. Construction de la salle d'examen à Ibeke :

6. Construction d'une maison pour le médecin à Ibeke :

7. Construction d'une maison pour l'infirmier à Ibeke :

8. Réfection de deux bâtiments FBI et de quatre annexes à Ibeke ;
9. Réfection d'une ancienne école Forescom à Ibeke :

10. Réfection de deux maisons pour les infirmiers à Ibeke É
11. Réfection d’une ancienne école secondaire à Ibeke :

12. Aménagement d’un terrain de foot-ball à Ibeke ;

13. Mise en place d'une estrade à l'école primaire de Mpaha.

Pour le Groupement BAKWALA, il s’agit de la :

1. Construction d'un nouveau pavillon en briques cuites pour l'hôpital de Mbala ;
2. Réfection des bâtiments de l'hôpital actuel (portes, fenêtres, toit et peinture).

Compte tenu des prévisions de récoltes sur les quatre premières AAC (cf. 82.3), le montant
prévisionnel à verser aux Fonds de Développement des différents Groupements et l'affectation de ces
fonds sont présentés dans les tableaux ci-dessous.

4.1.2. Clause Sociale, Groupement Bakwala

Le montant prévisionnel à verser sur le fonds de développement du Groupement Bakwala est
présenté par le Tableau 6.

Plan de Gestion

7
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) SAS
Garantie d'Approvisionnement 32/03
Juillet 2011

SODEFOR

Tableau 6 : Montant prévisionnel à verser sur le fonds de développement du Groupement
BAKWALA

Montant| Montant

Volumes net (m3) au Ma total

AAC 1 | AAC 2 | AAG 3 | AAC 4 | ToTAUx

Classe Essence

V__ | WENGE ol 6267 5 119 685
BOMANGA o| 1067 3008| 4
BOSSE CLAIR o[ 8] 121] 114| 324| 4
: BOSSE FONCE 0 86 81 167| 4 669
DIBETOU 0 17 16 4 130
IROKO 0 13 12 4 102
PADOUK 0 4 9 374
BILINGA 0 3 154
y LBUBINGA o 3 49
IATANDZA 0 3 223
0 3 492
0 5 117 242| 2 484
Toraux anis] ms] | race]

Le Tableau 7 présente les infrastructures négociées avec le groupement Bakwala sur les quatre
premières années. Les spécifications de chacune de ces infrastructures sont présentées dans
l'Annexe 8 de la Clause Sociale 1/3 Bakwala.

Tableau 7 : Infrastructures socio-économiques identifiées pour les quatre premières années
par la Communauté Bakwala

d’inf RE Nombre et localisation arr an
Route _| Aucune route de désenclavement

1 école de 6 classes à Mbala 15 800

1 école de 6 classes à Bekeli 15 800

1 école de 6 classes à Boota 15 800

1 école de 6 classes à Bololo 15 800

Education 1 école secondaire à Mbala 18 433

1 institut médical de 4 classes à Mbala 3 429

3 maisons d'enseignants à Mbala 18 000

1 maison d'enseignant à Boota 6 000

1 bibliothèque scolaire 4 500

Santé 1 centre de santé à Weti 6 000

1 centre de santé à Boota 6 000

25 lits d'hôpital à Mbala 1 250

25 matelas pour l'hôpital de Mbala 2 500

Autres 5 machines à écrire 1 500

1 photocopieuse 500

2 ordinateurs plus imprimantes 3 000

Total coût d'investissement des infrastructures 134 312

Coûts Prévisionnels d'Entretien 5% de 134 312$ 7 234

Coûts prévisionnels de Gestion 10% de 144 692 14 469

Total Général 156 015

Plan de Gestion 38/45

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

Compte tenu des recettes prévisionnelles (Tableau 6) et du coût total prévisionnel d'investissement
des infrastructures (Tableau 7), il en ressort un solde déficitaire d'environ 11 323 US $. Le
Groupement Bakwala a donc adopté la motion suivante afin de gérer une telle situation :

"ll existe une différence entre les ressources prévisionnelles et les coûts prévisionnels des
infrastructures. Au fur et à mesure de la mise en exploitation des 4 AAC, il peut s'avérer que les
ressources soient supérieures et permettent de financer l'ensemble des infrastructures. Dans le cas
contraire les dépenses excédentaires seront imputées sur de futures AAC".

La programmation pour les réalisations Socio-économiques sur les 4 années de mise en œuvre du
Plan de Gestion est, quant à elle, présentée dans l'Annexe 8 de la Clause Sociale 1/3.

4.1.1. Clause Sociale, Groupement Ibeke - Bolia

Le montant prévisionnel à verser sur le fonds de développement du Groupement Ibeke - Bolia est
présenté par le Tableau 8.

Tableau 8 : Montant prévisionnel à verser au Fonds de Développement du Groupement IBEKE

BOLIA
Volumes net (m3, Montant | Montant
au m3 total
AAC 4 | TOTAUX

5 18 364
BOMANGA 4
BOSSE CLAIR 4
1 BOSSE FONCE 4
DIBETOU |_2 4
IROKO 6 IE 4
PADOUK [65e] à
BILINGA 19 3
1 BUBINGA 3
IATANDZA 3
NIOVE 3
2

TOTAUX

Le Tableau 9 ci-dessous présente les infrastructures négociées avec le groupement Ibeke Bolia sur
les quatre premières années. Les spécifications de chacune de ces infrastructures sont présentées
dans l'Annexe 8 de la Clause Sociale 2/3 Ibeke Bolia.

Plan de Gestion

145
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 39
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

Tableau 9 : Infrastructures Socio-économiques identifiées pour les quatre premières années
Par la Communauté Ibeke - Bolia

Tr * Nombre et localisation Goût FUSS
Route Aucune route de désenclavement
1 école de 3 classes à Nkomo 7 900
x 1 école de 6 classes à Ekwayolo 15 800
Eoeston 1 école de 6 classes à Nsaw 15 800
1 école de 6 classes à Ngembo 15 800
Autres 6 machines à écrire 1 800
Total coût d'investissement des infrastructures 57 100
Coûts Prévisionnels d'Entretien 5% de 57 100 2 855
Coûts prévisionnels de Gestion 10% de 27 950 2795
Total Général 62750

Compte tenu des recettes prévisionnelles (Tableau 8) et du coût total prévisionnel d'investissement
des infrastructures (Tableau 9), il en ressort un solde déficitaire d'environ 34 800 US $. Le
Groupement Ibeke - Bolia a donc adopté la motion suivante afin de gérer une telle situation :

“ll'existe une différence entre les ressources prévisionnelles et les coûts prévisionnels des
infrastructures. Au fur et à mesure de la mise en exploitation des 4 AAC, il peut s'avérer que les
ressources soient supérieures et permettent de financer l'ensemble des infrastructures. Dans le cas
contraire les dépenses excédentaires seront imputées sur de futures AAC".

La programmation pour les réalisations Socio-économiques sur les 4 années de mise en œuvre du
Plan de Gestion est, quant à elle, présentée dans l'Annexe 8 de la Clause Sociale 213.

4.1.1. Clause Sociale, Groupement Nkile

Le montant prévisionnel à verser sur le fonds de développement du Groupement Nkile est présenté
par le Tableau 10.

Plan de Gestion

Le
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ASS,
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

Tableau 10 : Montant prévisionnel à verser au Fonds de Développement du Groupement NKILE

Classe Essence | Volumes net (m3) FE f Monet
AAC 1 | AAC 2 | AAC 3 | AAC 4 | TOTAUX

V___|WENGE 1349] 5694 0 0 7044] 5 35 219

BOMANGA [ 358] 511 0 0 ssl 4 3473

BOSSE CLAIR | 380 74 0 0 454| 4 1815

i BOSSE FONCE | 42 72 0 0 mal à 258

DIBETOU 5 a] 0 0 gl 4 74

IROKO 40 11 a (] 51 4 204

PADOUK 339 574 0 0 914 4 3655

BILINGA 4 10 0 0 14] 3 4

[l IATANDZA 27 17 0 0 al 3 131

NIOVE 33 18 0 0 52 3 155

in |ETIMOE 10 0 0 10] 2 20

TOTAUX 2577] 7005 0 o|[ 9584 45 246

Le Tableau 11 ci-dessous présente les infrastructures négociées avec le groupement Nkile sur les
quatre premières années. Les spécifications de chacune de ces infrastructures sont présentées dans
l'Annexe 8 de la Clause Sociale 3/3 Nkile.

Tableau 11 : Infrastructures socio-économiques identifiées pour les quatre premières années
Par la Communauté Nkile

Type i Coût prévisionnel
nn cture Nombre et localisation (US$)
Construction de 2 ponts sur les routes Isongo —

OUR PPONE Botangele et Isongo - Bokama é 100
Construction 1 école de 6 classes à Ikongo 15 800
d'écoles Réfection d'une école à Mpambi 7 900
Construction de 1 centre de santé à Nkilé 6 000
Centres de Santé 1 centre de santé à Bokotokili 6 000
Autres Construction d’un marché à Isongo 14 000
Total coût d'investissement des infrastructures 67 300
Coûts Prévisionnels d'Entretien 5% de 67 300 3 365
Coûts prévisionnels de Gestion 10% de 45 246 4 524
Total Général 75 189

Compte tenu des recettes prévisionnelles (Tableau 10) et du coût total prévisionnel d'investissement
des infrastructures (Tableau 11), il en ressort un solde déficitaire d'environ 29 943 US $. Le
Groupement Nkile a donc adopté la motion suivante afin de gérer une telle situation :

Plan de Gestion

41 /4
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) id
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

“ll existe une différence entre les ressources prévisionnelles et les coûts prévisionnels des
infrastructures. Au fur et à mesure de la mise en exploitation des 4 AAC, il peut s'avérer que les
ressources soient supérieures et permettent de financer l'ensemble des infrastructures. Dans le cas
contraire les dépenses excédentaires seront imputées sur de futures AAC”.

La programmation pour les réalisations socio-économiques sur les 4 années de mise en œuvre du
Plan de Gestion est, quant à elle, présentée dans l'Annexe 8 de la Clause Sociale 3/3.

4.2. DESTINATIONS DES PRODUCTIONS ET MISE EN PLACE DES
INVESTISSEMENTS INDUSTRIELS

Ainsi qu'expliqué au paragraphe $ 2.7.4, la stratégie de valorisation des grumes issues de la Garantie
d'Approvisionnement 32/03-Isongo par l'unité de Nioki, voire celle de Kinshasa, sera maintenue pour
les quatre prochaines années.

Toutefois il a été implanté en 2008 une scie mobile sur le site afin de réaliser les débits nécessaires
aux besoins propres du chantier ainsi que de scier les bois pour les chefs de terre et ceux nécessaires
à la réalisation des infrastructures socio-économiques.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 42
SODEFOR Garantie d’Approvisionnement 32/03
Juillet 2011

5. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES
La planification prévisionnelle des activités sur la durée du présent plan de gestion est présentée par
le chronogramme ci-dessous.

Tableau 12 : Chronogramme prévisionnel des activités sur la durée du plan de gestion
2011 [ 2012 [| 2013 2014

Préparation du cahier des charges provisoire
Préparation du plan de gestion
Négociation de la clause sociale
Signature du contrat de concession
Préparation du plan d'aménagement
Diagnostics socio-économiques
Inventaire d'aménagement
Dépôt des rapports d'études préliminaires

Dépôt du Plan d'aménagement l

Mise en exploitation forestière
Inventaires d'exploitation

AAC2/AAC1 | AAC1 BAQ1/ AAC2 BAQ1/

AACY/AAC2 | "gag AAC2 BAQ2

Exploitation

Opérations post-exploitation

Mise en œuvre de la clause sociale du cahi
Infrastructures socio-économiques

Consultation avec les populations riveraines
Etudes à mener dans le cadre de l'adhésion de SODEFOR au GFTN
Réalisation d'une étude d'impact environnemental
Réalisation d'une étude sur les FHVC

complément d'étude sur la faune

Réalisation d'une étude sur les PFNL

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 72148
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

LISTE DES CARTES

Carte 1 : Localisation de la Garantie d'Approvisionnement 32/03-Isongo

Carte 2 : Historique d'exploitation de la Garantie d'Approvisionnement 032/03 - Isongo …

Carte 3 : Localisation des premières AAC Garantie d'Approvisionnement 32/03-Isongo …....

Carte 4 : Carte des points remarquables permettant la délimitation des 4 AAC

Carte 5 : infrastructures socio-économiques, Garantie 32/03-Isongo …

Carte 6 : Carte des routes prévisionnelles 2011 — 2014

LISTE DES TABLEAUX

Tableau 1 : Détail de la production en m° par essence de 1994 à 2010

Tableau 2 : Superficies des 4 Assiettes Annuelles de Coupe...

Tableau 3 : Points remarquables permettant la délimitation des 4 AAC (Carte 4)

Tableau 4 : Production prévisionnelle sur les quatre prochaines années, en volume net total 22

Tableau 5 : Routes principales et secondaires

Tableau 6 : Montant prévisionnel à verser sur le fonds de développement du Groupement BAKWALA

Tableau 7 : Infrastructures socio-économiques identifiées pour les quatre premières années par la
Communauté Bakwala… nbarniaonies tanins 38

.39

Tableau 9 : Infrastructures socio-économiques identifiées pour les quatre premières années par la
Communauté Ibeke - Bolia … 40

Tableau 10 : Montant prévisionnel à verser au Fonds de Développement du Groupement NKILE …..41

Tableau 11 : Infrastructures socio-économiques identifiées pour les quatre premières années par la
Communauté Nkile

Tableau 12 : Chronogramme prévisionnel des activités sur la durée du plan de gestion …

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 45
SODEFOR Garantie d'Approvisionnement 32/03
Juillet 2011

LISTE DES FIGURES

Figure 1 : Extrait d'un plan de prospection sur fond d'image satellite : planification du parcellaire sur
une zone d'inventaire. 26

26

Figure 2 : Extrait d'une carte de prospection : positionnement des tiges prospectées

Figure 3: Extrait d'une carte des tiges exploitables (sélection des tiges en fonction des normes
nationales et des critères de la société) …

Figure 4 : Extrait d'une carte des tiges laissées comme semenciers.

Figure 5: Extrait d'une carte d'exploitation : planification du réseau routier (évitement des zones
sensibles et des zones « pauvres » en tiges) «29

31

LISTE DES ILLUSTRATIONS

Image 1 : Marquage des tiges d'avenir (source : JG Jourget) 25

Image 2 : Limitation de la zone d'emprise des routes : 10 à 15 mètres (source : JG Jourget) 29
29

Image 3 : Maintien de ponts de canopée (source : JG Jourget)

Image 4 : Abattage contrôlé : sécurité des travailleurs, valorisation optimale de la ressource, limitation
de l'impact sur le peuplement résiduel (source : JG Jourget)

Image 5 : Limitation de l'impact au débardage : préservation des tiges d'avenir et des Semenciers,
compactage du sol. (source : JG Jourget) … .… 32

Image 6 : Chargement et contrôle d’un grumier en forêt (source : JG Jourget)..............…… 32

Image 7 : Pont et digue assurant la libre circulation de l'eau (source : JG Jourget) ….…

Image 8 : Exemples de mesures prises pour la protection de la faune sauvage (source : JG
Jourget) 34

36

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Le
Annexe 1

Superficie utile de la Garantie

032/CAB/MIN/AFF-ET/03
Notification SPIAF

avril 2006
ne

SUPERFICIE
CONVENTION
CHA)

ne
CONVENTION

064/2000

018/2003
019/2003

020/2003

SUPERFICIE
UTILES SANS

021/2003 IKUTU
9022/2007 JOSHWE
n23p2007  JuisatA see
[ n4pons Josnwe es
05 2003 64 262
RUE 106 586
ES 54229

029/2093

28/2003

026,2003

ere

130627

104 910 |

ro e
Fa -Khete

1768 049

